Case 1:19-cv-00742-LPS Document 739 Filed 05/08/20 Page 1 of 4 PageID #: 58249

                                                                                   Kenneth L. Dorsney
                                                                                      302.888.6855
                                                                                kdorsney@morrisjames.com




                                             May 8, 2020

VIA CM/ECF
The Honorable Leonard P. Stark
United States District Court for District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19
Wilmington, DE 19801-3555

          RE:       Cirba Inc. (d/b/a Densify), et al. v. VMware, Inc.,
                    C.A. No. 19-742-LPS

Dear Chief Judge Stark:

        Densify writes in response to VMware’s letter of May 1, 2020 (D.I. 732), which seeks to
strike Densify’s lodging of demonstratives from the record.

        Densify has simply lodged the demonstratives provided to the Court during trial. Densify
noted in the cover pleading that it was lodging the slides “provided to the Court and used in
connection with the examination” of the experts, also noting that “[t]he record indicates which
slides were used for the examination during trial.” VMware lodged its demonstrative slides, and
Densify simply did the same. There is nothing inaccurate about Densify’s filing, and the record
on appeal speaks for itself.

I.      BACKGROUND

        Since trial, VMware has burdened the Court and Densify with multiple requests for
unnecessary relief. First, VMware insisted that the Court prioritize resolution of its argument that
Cirba Inc. lacks standing before any other post-trial briefing could be completed. (D.I. 570.) The
Court summarily rejected that proposal. (D.I. 574.) Next, VMware filed a 589-page plea to
mount a fishing expedition into the basis for statements in Densify’s closing argument. (D.I.
584.) The Court summarily denied that request as well. (D.I. 599.) VMware then sought to
delay completion of post-trial briefing again, this time arguing a response to Densify’s opening
brief required immediate depositions and document production. (D.I. 638, 646.) The Court again
denied VMware’s request, and slightly adjusted the briefing schedule in light of COVID-19.
(D.I. 651.)

       This time, VMware accuses Densify of attempting to “confuse the record on appeal” by
lodging electronic copies of demonstratives that Densify provided to the Court during trial in
paper format. (D.I. 732 at 3.) In January 2020, VMware electronically lodged on the Court’s
docket the demonstrative slides it claims to have used at trial. (D.I. 510, 511, 523, 523.1, 540,
541, 542, 543, 554.) On April 14, 2020, Densify lodged electronic versions of the
demonstratives provided to the Court in hard copy during trial. (D.I. 691, 692.) After VMware


500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494  T 302.888.6800 F 302.571.1750
Mailing Address P.O. Box 2306 | Wilmington, DE              www.morrisjames.com
                                                11673664/1
Case 1:19-cv-00742-LPS Document 739 Filed 05/08/20 Page 2 of 4 PageID #: 58250

The Honorable Leonard P. Stark
May 8, 2020
Page 2 of 4

objected to the lodging, Densify modified its cover pleadings to state that Densify was lodging
the demonstrative slides “provided to the Court and used in connection with the examination” of
the expert witness, and that “[t]he record indicates which slides were used for the examination
during trial.” (D.I. 708, 709).1

II.    THE TRIAL RECORD HAS NOT BEEN AFFECTED.

        At no point has Densify tried to “confuse” the trial record, as VMware asserts. (D.I. 732
at 3.) The demonstratives lodged with the Court are the same demonstratives it provided at trial
to both the Court and VMware. In the corrected filing, Densify made clear that “[t]he record
indicates which slides were used for the examination during trial.” (D.I. 708 at 2, 709 at 2.) For
purposes of post-trial proceedings and appeal, the trial record speaks for itself. Whether slides
were used at trial is a matter of the trial transcript, and is not addressed in Densify’s cover
pleading. Densify provided the complete deck to the Court during trial, and therefore lodged the
complete deck for whatever weight it is worth.

        By contrast, VMware’s lodging of demonstratives overtly confuses the record. VMware
filed several notices of lodging in this case. (D.I. 510, 511, 523, 523.1, 540, 541, 542, 543, 554.)
In addition to lodging demonstratives used during opening and closing arguments (i.e.,
demonstratives that are not even tied to testimony made under oath), VMware made the bold
claim that it had attached only slides that were presented to the jury. The trial transcript is not at
all clear that these demonstratives were shown to the jury.

        With respect to the demonstratives VMware allegedly used during Dr. Madisetti’s cross-
examination (D.I. 511), the trial record does not expressly refer to any particular slide. (See Trial
Tr. 614:24-618:23.) Similarly, the word “slide” is not mentioned even once during VMware’s
opening statement. (See Trial Tr. 191:9-227:6.) Only VMware’s unsworn notice of lodging says
the slides (D.I. 523) were shown to the jury. As for the demonstratives allegedly used with Dr.
Nieh, despite lodging 162 slides (D.I. 540, 540-1, 541), the word “slide” is mentioned only 64
times in Dr. Nieh’s testimony. (See Nieh Trial Tr. 1-105.) VMware’s unsworn statement is the
only thing supporting the use of all 162 slides. As for Dr. Waldspurger’s examination (D.I. 542),
only slides one and two appear to be referenced in the trial testimony. (Trial Tr. 1197:17-18,
1198:12.) Only VMware’s unsworn statement supports the notion that any other slide was used.
With respect to the demonstratives used with Chandra Prathuri (D.I. 543), only the first and last
slides appear to be referenced in the trial transcript. (See Trial Tr. 1409:2-1446:15.) Again, only
VMware’s unsworn statement that the second slide was used supports its lodging. Finally,
although counsel referenced a few “slides” in his closing argument, he did not identify them.
(See Trial Tr. 1807:3-7, 1841:22-24.) The trial transcript certainly does not reflect use of the 157
slides VMware contends were used during its closing argument. (Compare Trial Tr. 1806:17-
1872:18, with D.I. 554.)

       As VMware argued in its opening brief, “the party seeking to rely on ‘demonstratives’

       1
         Densify initially lodged its exhibits with different cover pleadings. VMware objected to
the language used in the cover pleadings. Accordingly, Densify filed the corrected cover
pleadings as set forth above in order to address VMware’s stated concerns.
Case 1:19-cv-00742-LPS Document 739 Filed 05/08/20 Page 3 of 4 PageID #: 58251

The Honorable Leonard P. Stark
May 8, 2020
Page 3 of 4

shown ‘to the jury’ has the ‘burden to assure that the record captures the substance’ of what was
presented.” (D.I. 732 at 4 (quoting Whitserve, 694 F.3d at 32 n.16).) It is doubtful that VMware
can accomplish this task based on the trial transcript. In all events, this is not something needing
fact findings by the Court as what slides were, in fact, shown to the jury. The record speaks for
itself, and the appellate court can rely on that record as permitted by the rules and cases.

III.   VMWARE’S CASES DO NOT SUPPORT ITS MOTION

        VMware has not cited a single case controlling its motion. Only two cited cases concern
demonstratives.2 The first recites a standard that Densify met and the second is not relevant.
First, Whitserve, LLC v. Computer Packages, Inc., says the party who wishes to rely on a data-
driven demonstrative during an appeal must “assure that the record captures the substance of the
data so presented” because the Federal Circuit will not “guess at what the jury saw.” 694 F.3d
10, 32 n.16 (2012). Densify met this burden by lodging electronic versions of the slides given to
the Court and then pointing out the trial transcript reflects the slides used with the jury.

        Second, Broadband iTV, Inc. v. Hawaiian Telecom, Inc., No. 1:14-cv-00169-ACK-RLP
(D. Haw. Dec. 8, 2015), is not relevant to VMware’s motion. That Court allowed the plaintiff to
supplement the record with slides “actually referred to by counsel” during two hearings (claim
construction and summary judgment), id. at 10, in part, because the only opportunity to review
and respond to the slides occurred during the hearings themselves, see id. at 4, 6-7. Here, the
circumstances are different. Pursuant to the Court’s Pre-Trial Order, Densify provided every
lodged demonstrative to VMware at least the night before it was used at trial. (D.I. 439 ¶¶ 41-
45.) As the Court knows, VMware used that disclosure to object to demonstratives and
evidence. (See, e.g., Trial Tr. at 559:16-583:12.) No slide was shown until the Court resolved
any outstanding issues between the parties. Thus, unlike the defendant in Broadband, VMware
cannot complain about a lack of evidentiary testing. Indeed, if any party has been prejudiced by
the lodging of demonstratives, it is Densify. After all, VMware lodged 157 closing argument
slides that Densify had no opportunity to contest until they were displayed to a jury. (See D.I.
554.) It further lodged slides used during cross-examination that Densify had no opportunity to
review beforehand. (See D.I. 439 ¶ 44, 511.)

IV.    CONCLUSION

       Densify respectfully requests that the Court deny VMware’s motion. In all events, the
same rules should apply to both parties — either the demonstratives can be filed, or they cannot

       2
         The rest of VMware’s authorities concern a party’s attempt to introduce evidence that
was not presented before a dispositive ruling or verdict, see, e.g., Fassett v. Delta Kappa Epsilon
(N.Y.), 807 F.2d 1150, 1154, 1165 (3d Cir. 1986) (concluding the district court could not
supplement the summary judgment record with new deposition testimony); Morton Int’l, Inc. v.
A.E. Staley Mfg. Co., 343 F.3d 669, 681-82 (3d Cir. 2003) (concluding portions of a
memorandum not included in the record were not part of the record on appeal), and the Court’s
power to strike documents it neither asked for nor considered during a scheduling conference,
see St. Clair Intellectual Prop. Consultants, Inc. v. Fuji Photo Film Co., Ltd., 2009 WL
10721048, at *3 (D. Del. Nov. 19, 2009).
Case 1:19-cv-00742-LPS Document 739 Filed 05/08/20 Page 4 of 4 PageID #: 58252

The Honorable Leonard P. Stark
May 8, 2020
Page 4 of 4

be filed.


                                           Respectfully,

                                           /s/ Kenneth L. Dorsney

                                           Kenneth L. Dorsney (#3726)
                                           kdorsney@morrisjames.com

cc: All counsel of record (via CM/ECF and electronic mail)
